NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RINCHIN DEMCHIG; TUMENDELGER                    No.    14-70031
OTGON; NOMIN RINCHIN,
                                                Agency Nos.       A089-299-924
                Petitioners,                                      A089-299-925
                                                                  A089-299-926
 v.

JEFFERSON B. SESSIONS III, Attorney             MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 14, 2018**
                            San Francisco, California

Before: KLEINFELD and TALLMAN, Circuit Judges, and JACK,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Janis Graham Jack, United States District Judge for
the Southern District of Texas, sitting by designation.
      Rinchin Demchig, his wife, and their teenage daughter1—all natives and

citizens of Mongolia—petition for review of the Board of Immigration Appeals’

(BIA) dismissal of their appeal from an immigration judge’s (IJ) order denying

their applications for asylum, withholding of removal, and protection under the

Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252, and we

deny the petition.

      1.     We review the BIA’s credibility finding for substantial evidence, and

we will reverse only if “the evidence compels a contrary result.” Almaghzar v.

Gonzales, 457 F.3d 915, 920 (9th Cir. 2006) (quotation omitted); see also Shrestha

v. Holder, 590 F.3d 1034, 1044–45 (9th Cir. 2010).

      The BIA’s adverse credibility finding was supported by substantial

evidence. There were material inconsistencies between Demchig’s written

declaration and his oral testimony regarding who was present at certain meetings,

what various individuals told him or asked him, and whether he resigned or was

fired. See Shrestha, 590 F.3d at 1043. Demchig’s explanation for those

inconsistencies—that his declaration was mistranslated—is unavailing given that

the IJ gave Demchig multiple opportunities to review his declaration with counsel

and make any necessary changes before admission into evidence. See id.


1
 Demchig’s wife’s and daughter’s claims are derivative of Demchig’s application
for relief. They did not testify in support of their claims, relying solely on the lead
petitioner. Therefore, this disposition focuses on Demchig’s testimony.

                                           2
Furthermore, Demchig repeatedly lied under oath about the declaration itself,

asserting that he had personally prepared it, when in fact an associate in Mongolia

had prepared it for him. Therefore, the agency properly found that neither

Demchig’s declaration nor his oral testimony was reliable.

      2.     Ordinarily, because Demchig’s testimony is not credible, we would

turn to an assessment of his claims based solely on his documentary evidence. See

Almaghzar, 457 F.3d at 922–23. However, Demchig does not challenge the BIA’s

affirmance of the IJ’s finding that his documentary evidence was insufficient to

establish eligibility for asylum or other forms of relief. But even if Demchig had

challenged those findings, we would deny the petition.

      Substantial evidence supports the BIA’s decision. See id. Although

Demchig’s evidence does establish that he worked for Mongolia’s Special Secret

Service, it does not establish whether he is likely to face persecution or torture

when he returns to Mongolia. See 8 U.S.C. § 1158(b)(1), 1231(b)(3);

8 C.F.R. § 208.16(c)(2); see also Almaghzar, 457 F.3d at 922–23. The only

evidence connecting Demchig’s employment to his fear of persecution or torture is

his own testimony, which for the reasons outlined above is unreliable.

      Therefore, the petition is DENIED.




                                           3